HAMITER, Justice
(dissenting).
The record in this cause affirmatively discloses that the two orders of the Conservation Commissioner, assailed by plaintiffs and sought to 'be annulled, directly affect almost the entirety of the proven Delhi oil field which is large in extent (approximately 12% miles long and from one-half to 2% miles wide) and contains innumerable producing wells. To me, therefore, the conclusion seems inescapable that the value of the rights in dispute herein greatly exceeds the appellate jurisdictional minimum of this court.